  Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 1 of 62 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF DELAWARE


AARON RANDALL, derivatively on behalf of
MAMMOTH ENERGY SERVICES, INC.,

       Plaintiff,
                                                  C.A. No. ___________
       v.

ARTY STRAEHLA, MARK LAYTON,      DEMAND FOR JURY TRIAL
ARTHUR AMRON, PAUL V. HEERWAGEN
IV, MARC MCCARTHY, JIM PALM,
MATTHEW ROSS, ARTHUR SMITH,
GULFPORT ENERGY CORPORATION, and
WEXFORD CAPITAL LP

       Defendants,

       and

MAMMOTH ENERGY SERVICES, INC.

       Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                     INTRODUCTION

       Plaintiff Aaron Randall (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant Mammoth Energy Services, Inc. (“Mammoth Energy” or the

“Company”), files this Verified Shareholder Derivative Complaint against Individual

Defendants Arty Straehla, Mark Layton, Arthur Amron, Paul V. Heerwagen IV, Marc

McCarthy, Jim Palm, Matthew Ross, and Arthur Smith (collectively, the “Individual

Defendants”), Gulfport Energy Corporation, and Wexford Capital LP (the “Selling Controlling

Shareholders”) (collectively, the “Defendants”) for breaches of their fiduciary duties as

directors, officers, and/or controlling shareholders of Mammoth Energy, unjust enrichment,



                                              1
    Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 2 of 62 PageID #: 2



waste of corporate assets, and violations of Section 14(a) of the Securities Exchange Act of

1934 (the “Exchange Act”). As for his complaint against the Individual Defendants, Plaintiff

alleges the following based upon personal knowledge as to his and his own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through his attorneys, which included, among other things, a review of the Defendants’

public documents, conference calls, and announcements made by Defendants, United States

Securities and Exchange Commission (“SEC”) filings, wire and press releases published by and

regarding Mammoth Energy, legal filings, news reports, securities analysts’ reports and

advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing

committed by Mammoth Energy’s directors, officers, and controlling shareholders, from October

19, 2017 through the present (the “Relevant Period”).

       2.      Mammoth Energy traditionally operated in the oil and gas industry. Recently, the

Company has expanded its business into infrastructure. The Company primarily provides three

types of energy services: pressure pumping, natural sand proppant,1 and infrastructure.

       3.      Mammoth Energy has two primary shareholders: Wexford Capital LP

(“Wexford”) and Gulfport Energy Corporation (“Gulfport”). As of April 1, 2019, Wexford is a

controlling shareholder, owning 49% of the Company’s common stock. As of the same date,

Gulfport owns 21.9% of Mammoth Energy’s common stock. Gulfport was also the Company’s


1
  This refers to the process of pumping round-grained sand into fractures in oil-bearing rock, a
critical step in hydraulic fracturing, or “fracking.”


                                                 2
     Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 3 of 62 PageID #: 3



top customer in the fiscal years ended December 31, 2017 and 2016, respectively, and

contributed the second-highest revenue in fiscal 20182 (behind Mammoth Energy’s Puerto Rico

operations).3

         4.      In 2017, Mammoth Energy formed its subsidiary, Cobra Acquisitions, Ltd.

(“Cobra”), through which it began its first foray into the infrastructure sector. Cobra has almost

exclusively operated in Puerto Rico pursuant to two contracts with the Puerto Rico Electric

Power Authority (“PREPA”) to work on restoring electricity to the island after its devastation by

Hurricane Maria in September 2017. Mammoth Energy announced the first of these contracts

(the “First Cobra Contract”) in a press release issued on October 19, 2017, less than a month

after the hurricane.

         5.      Mammoth Energy’s stock price rose over 19% during the day after the

announcement, from a close of $14.49 on October 19, 2017 to close at $17.26 on October 20,

2017.

         6.      On January 29, 2018, the Company issued another press release, wherein it

disclosed that the First Cobra Contract had more than doubled to $445.4 million.

         7.      The First Cobra Contract was again amended on February 27, 2018 to more than

twice the new amended amount, for a new total value of $945.4 million.

         8.      On May 29, 2018, Mammoth Energy announced that Cobra had entered into a

second, additional contract with PREPA (the “Second Cobra Contract”) worth $900 million.

Both the First and Second Cobra Contracts (the “Cobra Contracts”) involved the same

infrastructure restoration services.




2
    References to the Company’s fiscal year refer to the respective year ended December 31.
3
    Mammoth Energy Services, Inc., Annual Report (Form 10-K) (Mar. 18, 2019).


                                                 3
     Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 4 of 62 PageID #: 4



         9.     On July 29, 2018, shortly after the Company announced the Second Cobra

Contract, when the Company’s shares were trading at an all-time high, the Selling Controlling

Shareholders4 executed an underwritten secondary public offering (the “Underwritten Secondary

Offering”) of 4,000,000 shares of Company stock at a price to the Selling Controlling

Shareholders of $38.01 per share. Altogether, the Selling Controlling Shareholders sold over

$166 million worth of Company stock at artificially inflated prices during the Underwritten

Secondary Offering.

         10.    Near the end of the trading day on May 24, 2019, the Wall Street Journal

published an article reporting that Ahsha Tribble, the Federal Emergency Management Agency

(“FEMA”) Administrator who had assigned the Cobra Contracts, had been accused of

improperly directing work to Cobra. The article also stated that Tribble and Cobra were under

investigation for these claims as well as Cobra’s suspiciously high rates for its energy services by

the Department of Homeland Security’s Office of the Inspector General.

         11.    On this news, the Company’s stock price fell $1.36 (over 11%) over the next two

trading days, from opening at $12.35 on May 24, 2019 to close at $10.99 on May 29, 2019.

         12.    Just before the close of trading on June 5, 2019, after the Company’s stock price

had begun to recover, the Wall Street Journal published another article about the inquiry into the

Cobra Contracts, this time divulging that the FBI had begun its own investigation into the matter.

         13.    On this news, the price per share of Mammoth Energy stock dropped over 45%

($5.09) over the next two trading days, from a close of $11.20 on June 4, 2019, to close at $6.11

on June 6, 2019.




4
    Including Wexford’s controlled entity, MEH Sub LLC (“MEH”).


                                                4
  Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 5 of 62 PageID #: 5



          14.   During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) the Company’s subsidiary, Cobra, had obtained the two Cobra Contracts

worth over $1.8 billion through improper means; (2) specifically, Cobra had been unfairly

steered into its contracts with PREPA, rather than securing them through an impartial Request

for Proposal (“RFP”) procedure; and (3) the Company failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.

          15.   The Individual Defendants also breached their fiduciary duties by failing to

correct and/or causing the Company to fail to correct these false and misleading statements and

omissions of material fact to the investing public.

          16.   Moreover, during the Relevant Period, three of the Individual Defendants

breached their fiduciary duties by engaging in insider sales, netting proceeds of over $1.7

million. Defendants also breached their fiduciary duties by conspiring with the Selling

Controlling Shareholders in the sale of 4.38 million shares of Mammoth Energy common stock

by the Selling Controlling Shareholders in a secondary public offering at artificially inflated

prices.

          17.   In light of the Individual Defendants’ misconduct, which has subjected Mammoth

Energy, its Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”), to being

named as defendants in two federal securities fraud class action lawsuits pending in the United




                                                 5
  Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 6 of 62 PageID #: 6



States District Court for the Western District of Oklahoma (the “Securities Class Actions”), the

need to undertake internal investigations, the need to implement adequate internal controls over

its financial reporting, the losses from the waste of corporate assets, the losses due to the unjust

enrichment of the Individual Defendants who were improperly over-compensated by the

Company and/or who benefitted from the wrongdoing alleged herein, the Company will have to

expend many millions of dollars.

       18.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s and CFO’s

liability in the Securities Class Actions, their being beholden to each other, their longstanding

business and personal relationships with each other, and their not being disinterested and/or

independent directors, a majority of Mammoth Energy’s Board of Directors (the “Board”) cannot

consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                JURISDICTION AND VENUE

       19.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

       20.     Plaintiff’s claims also raise a federal question pertaining to the claims made in

the Securities Class Actions based on violations of the Exchange Act.

       21.     This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a).




                                                6
  Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 7 of 62 PageID #: 7



        22.    This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        23.    The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

        24.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

a substantial portion of the transactions and wrongs complained of herein occurred in this

District, and the Defendants have received substantial compensation in this District by engaging

in numerous activities that had an effect in this District.

        25.    Venue is proper in this District because Mammoth Energy and the Defendants

have conducted business in this District, and Defendants’ actions have had an effect in this

District.

                                             PARTIES

        Plaintiff

        26.    Plaintiff is a current shareholder of Mammoth Energy common stock. Plaintiff

has continuously held Mammoth Energy common stock at all relevant times.

        Nominal Defendant Mammoth Energy

        27.    Mammoth Energy is a Delaware corporation with its principal executive offices

at 14201 Caliber Drive, Suite 300, Oklahoma City, Oklahoma, 73134. Mammoth Energy’s

shares trade on the NASDAQ Global Select Exchange (“NasdaqGS”) under the ticker symbol

“TUSK.”




                                                  7
    Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 8 of 62 PageID #: 8



       Defendant Straehla

       28.    Defendant Arty Straehla (“Straehla”) has served as the Company’s CEO and as a

director since June 2016. According to the Company’s Schedule 14A filed with the SEC on

April 26, 2019 (the “2019 Proxy Statement”), as of April 1, 2019, Defendant Straehla

beneficially owned 103,775 common shares5 of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on April 1, 2019 was

$16.94, Straehla owned approximately $1.76 million worth of Mammoth Energy stock.

       29.    For the fiscal year ended December 31, 2018, Defendant Straehla received

$1,832,087 in compensation from the Company. This included $600,000 in salary, $1,200,000

in bonuses, and $32,087 in other compensation.

       30.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Straehla made the following sales of Company stock, and made no purchases of

Company stock:

             Date               Number of Shares           Price              Proceeds
      November 14, 2017               18,289              $ 18.71           $ 342,187.19
      November 15, 2017                7,553              $ 17.81           $ 134,518.93
      November 8, 2018                36,611              $ 26.87            $ 983,737.57
      November 12, 2018                2,230              $ 26.20            $ 58,426.00

Thus, in total, before the fraud was exposed, he sold 64,683 Company shares on inside

information, for which he received approximately $1.5 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

5
  Includes 1,792 shares under Defendant Straehla’s control that are currently in custodial
accounts for his grandchildren.


                                               8
  Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 9 of 62 PageID #: 9



       31.    The Company’s 2019 Proxy Statement stated the following about Defendant

Straehla:

       Arty Straehla, age 65. Arty Straehla has served as our Chief Executive Officer
       and as a member of our board of directors since our formation in June 2016. Mr.
       Straehla served as the Chief Executive Officer of the general partner of Mammoth
       Partners from February 2016 until October 2016. Prior to joining our company,
       Mr. Straehla was employed as Chief Executive Officer by Serva Group LLC, an
       oilfield equipment manufacturer, from July 2010 to January 2016. Mr. Straehla
       was employed by Diamondback Energy Services, Inc. an oilfield services
       company, from January 2006 to November 2008, where his last position was
       Chief Executive Officer. In December 2005, Mr. Straehla completed a 26-year
       career with the Goodyear Tire and Rubber Co. where his last position was the
       director of consumer tire manufacturing for the North American consumer tire
       operations. In this capacity, Mr. Straehla oversaw eight tire plants with 12,000
       employees, a $2.5 billion operating budget, a $115.0 million capital expenditures
       budget and a production capacity of 100 million tires per year. Mr. Straehla holds
       a Bachelor of Science degree in Secondary Education and a Master of Arts degree
       in History from Oklahoma State University. Mr. Straehla also has a Master of
       Business Administration degree from Oklahoma City University. We believe Mr.
       Straehla’s executive management experience and broad knowledge of oilfield
       services, manufacturing and oil and natural gas industries qualify him for service
       as a member of our board of directors.

       Defendant Layton

       32.    Defendant Mark Layton (“Layton”) has served as Mammoth Energy’s CFO since

June 2016 and as its Secretary since its initial public offering (“IPO”) on October 14, 2016.

According to the 2019 Proxy Statement, as of April 1, 2019, Defendant Layton beneficially

owned 30,372 common shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 1, 2019 was $16.94, Layton

owned approximately $514,501 worth of Mammoth Energy stock.

       33.    For the fiscal year ended December 31, 2018, Defendant Layton received

$1,108,250 in compensation from the Company. This included $600,000 in salary, $1,200,000

in bonuses, and $32,087 in other compensation.




                                              9
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 10 of 62 PageID #: 10



       34.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Layton made the following sales of Company stock, and made no purchases of

Company stock:

             Date               Number of Shares            Price              Proceeds
     November 14, 2017                  925                $ 19.01            $ 17,584.25
        March 1, 2018                  4,373               $ 26.13           $ 114,266.49

Thus, in total, before the fraud was exposed, he sold 5,298 Company shares on inside

information, for which he received approximately $131,850. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       35.    The 2019 Proxy Statement states the following about Defendant Layton:

       Mark Layton. Mark Layton has served as our Chief Financial Officer since our
       formation on June 3, 2016 and as our Secretary since our IPO on October 14,
       2016. Mr. Layton served as the Chief Financial Officer of the general partner of
       Mammoth Partners from August 2014 until October 2016. Mr. Layton served as
       Chief Financial Officer of Stingray Pressure Pumping LLC, a subsidiary of the
       Company, from January 2014 to August 2014. Mr. Layton was employed from
       August 2011 through January 2014 by Archer Well Company Inc., an oilfield
       services company, where his last position was Director of Finance for North
       America. From September 2009 through August 2011, Mr. Layton was employed
       by Great White Energy Services, Inc., an oilfield services company, where his last
       position was Corporate Controller and Director of Financial Reporting. Mr.
       Layton served as Vice President of Finance of Crossroads Wireless, Inc., a
       wireless telecommunications service company, from May 2007 through
       September 2009. From April 2004 through May 2007, Mr. Layton served as the
       Director of Financial Reporting for Chickasaw Holding Company, a
       telecommunications service company. He began his career in public accounting
       with Finley & Cook PLLC. Mr. Layton has a Bachelor of Science degree in
       Accounting from the University of Central Oklahoma. Mr. Layton is a Certified
       Public Accountant.




                                               10
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 11 of 62 PageID #: 11



       Defendant Amron

       36.    Defendant Arthur Amron (“Amron”) has served as a Company director since

January 2019. He also serves as the Company’s Independent Director, and as a member of the

Nominating Committee and the Compensation Committee. Defendant Amron is also a Partner

and the General Counsel at Wexford, which he joined in 1994. Pursuant to his employment

agreement with Wexford, all of the Company shares granted to Defendant Amron are assigned

to Wexford.

       37.    The Company’s 2019 Proxy Statement stated the following about Defendant

Amron:

       Arthur Amron, age 62. Arthur Amron has served as a director of the Company
       since January 2019. Mr. Amron is a Partner at Wexford Capital and serves as its
       General Counsel. Mr. Amron has served on the board of directors of Nephros,
       Inc., a commercial stage medical device and commercial products company,
       since September 2007. Mr. Amron also served on the board of directors of the
       general partner of Rhino Resource Partners LP, or Rhino, a diversified energy
       limited partnership focused on coal and energy related assets and activities, from
       January 2010 until the sale of Wexford Capital’s interest in Rhino to Royal
       Energy Resources, Inc. in March of 2016. From 1991 to 1994, Mr. Amron was
       an Associate at Schulte Roth & Zabel LLP, specializing in corporate and
       bankruptcy law and, from 1984 to 1991, Mr. Amron was an Associate at
       Debevoise & Plimpton LLP specializing in corporate litigation and bankruptcy
       law. Mr. Amron holds a J.D. from Harvard University, a B.A. in Political Theory
       from Colgate University and is a member of the New York Bar. We believe Mr.
       Amron's legal training and extensive transactional experience, as well as his
       experience serving on boards of directors of other public companies qualify him
       for service as a member of our board of directors.

       Defendant Heerwagen

       38.    Defendant Paul V. Heerwagen IV (“Heerwagen”) has served as a Company

director since January 2017.

       39.    Defendant Heerwagen serves as Gulfport’s Senior Vice President of Corporate

Development and Strategy. He was nominated to Mammoth Energy’s Board of Directors by




                                              11
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 12 of 62 PageID #: 12



Gulfport pursuant to the Company’s IPO agreement, whereby Gulfport is entitled to nominate

one director to Mammoth Energy’s Board so long as it holds at least 10% of the Company’s

stock. Pursuant to his employment agreement with Gulfport, all of the Company shares granted

to Defendant Heerwagen are assigned to Gulfport.

       40.    For the fiscal year ended December 31, 2019, Defendant Heerwagen received

$233,576 in compensation from the Company. This included $70,000 in cash fees and $163,576

in stock awards.

       41.    The Company’s 2019 Proxy Statement stated the following about Defendant

Heerwagen:

       Paul Heerwagen, age 34. Paul Heerwagen has served as a director of the
       Company since January 2017. Mr. Heerwagen serves as Senior Vice President of
       Corporate Development and Strategy for Gulfport Energy Corporation, or
       Gulfport, an independent oil and natural gas exploration and production
       company. Since joining Gulfport in May 2007, Mr. Heerwagen has served in
       multiple roles, including as the Director of Investor Relations and Corporate
       Affairs. In addition, Mr. Heerwagen was involved in the formation of the
       Stingray entities in 2012 where he served as their President from 2012 to 2014
       and oversaw their business operations. Mr. Heerwagen holds a Bachelor of
       Science degree in Finance from Oklahoma State University. We believe Mr.
       Heerwagen’s corporate strategic planning experience and his experience in the oil
       and natural gas industry, in particular his experience in the oilfield services
       business through his prior position with the Stingray entities (which are now our
       subsidiaries), qualifies him for service as a member of our board of directors.

       Defendant McCarthy

       42.    Defendant Marc McCarthy (“McCarthy”) has served as the Company’s

Chairman of the Board since June 2016. He also serves as Chair of the Audit Committee.

       43.    Defendant McCarthy serves as a Partner at Wexford. Pursuant to his employment

agreement with Wexford, all of the Company shares granted to Defendant McCarthy are

assigned to Wexford.




                                             12
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 13 of 62 PageID #: 13



       44.    For the fiscal year ended December 31, 2018, Defendant McCarthy received

$238,576 in compensation from the Company. This included $75,000 in cash fees, and

$163,576 in stock awards.

       45.    The Company’s 2019 Proxy Statement stated the following about Defendant

McCarthy:

       Marc McCarthy, age 48. Marc McCarthy has served as Chairman of the Board
       of Directors since our formation in June 2016, and served as Chairman of the
       Board of Directors of the company that was the general partner of Mammoth
       Energy Partners LP, or Mammoth Partners, from September 2014 until October
       2016. Mr. McCarthy is a Partner at Wexford Capital LP, or Wexford Capital,
       having joined Wexford in June 2008. Mr. McCarthy served as a director of Penn
       Virginia Corporation, an independent exploration and production company, from
       September 2016 to March 2018. Mr. McCarthy served as a director of Coronado
       Midstream LLC, a private gas gathering and processing operation in Midland, TX
       from October 2012 until March 2014. From September 2009 until June 2013, Mr.
       McCarthy served as Chairman of the Board and a director of EPL Oil & Gas, Inc.,
       an independent oil and natural gas exploration and production company. He also
       served on the Nominating and Governance Committee of EPL Oil & Gas, Inc.
       Before joining Wexford, Mr. McCarthy was a Senior Managing Director at Bear
       Stearns & Co., Inc. within its Global Equity Research Department having joined
       in 1997. Prior to 1997, he worked in equity research at Prudential Securities, also
       following the oil and gas sector. Mr. McCarthy is a Chartered Financial Analyst
       and received a B.A. in Economics from Tufts University. We believe Mr.
       McCarthy’s experience as a director of both publicly-traded and private oil and
       gas companies, as well as his experience in evaluating financial, strategic and
       operational aspects of companies in the oil and natural gas industry at Wexford,
       qualifies him for service as a member of our board of directors.

       Defendant Palm

       46.    Defendant James Palm (“Palm”) has served as a Company director since June

2017. He also serves as a member of the Compensation Committee, the Nominating Committee,

and the Audit Committee. According to the 2019 Proxy Statement, as of April 1, 2019,

Defendant Palm beneficially owned 17,070 shares of the Company’s common stock. Given that

the price per share of the Company’s common stock at the close of trading on April 1, 2019 was

$16.94, Palm owned approximately $289,165 worth of Mammoth Energy stock.



                                              13
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 14 of 62 PageID #: 14



        47.    For the fiscal year ended December 31, 2018, Defendant Palm received $280,357

in compensation from the Company. This included $85,000 in cash fees, and $195,357 in stock

awards.

        48.    The Company’s 2019 Proxy Statement stated the following about Defendant

Palm:

        James Palm, age 74. James Palm has served as a director of the Company since
        June 2017. Mr. Palm most recently served as a director of Gulfport from February
        2006 and as Chief Executive Officer of Gulfport from December 2005, in each
        case until his retirement in February 2014. Prior to joining Gulfport, Mr. Palm
        pursued oil and gas investments primarily in Oklahoma, the Texas Panhandle and
        Kansas as the manager and owner of Crescent Exploration, LLC, a company he
        founded in 1995. Mr. Palm currently serves as a member of the Industry Advisory
        Committee of the Oklahoma Corporation Commission. From October 2001
        through October 2003, Mr. Palm served as the Chairman of the Oklahoma Energy
        Resources Board. From 1997 through 1999, Mr. Palm served as the President of
        the Oklahoma Independent Petroleum Association. Mr. Palm received a Bachelor
        of Science degree in Mechanical Engineering in 1968, and a Master’s in Business
        Administration in 1971, both from Oklahoma State University. We believe that
        Mr. Palm’s experience in the oil and natural gas industry, as well as his prior
        management experience, qualifies him for service as a member of our board of
        directors.
        Defendant Ross

        49.    Defendant Matthew Ross (“Ross”) has served as a Company director since

November 2016. He also serves as Chair of the Nominating Committee and as a member of the

Audit Committee. According to the 2019 Proxy Statement, as of April 1, 2019, Defendant Ross

beneficially owned 9,580 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on April 1, 2019 was $16.94,

Ross owned approximately $162,285 worth of Mammoth Energy stock.

        50.    For the fiscal year ended December 31, 2018, Defendant Ross received $238,576

in compensation from the Company. This included $75,000 in cash fees, and $163,576 in stock

awards.




                                              14
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 15 of 62 PageID #: 15



        51.    The Company’s 2019 Proxy Statement stated the following about Defendant

Ross:

        Matthew Ross, age 65. Matthew Ross has served as a director of the Company
        since November 2016. He served as Deputy General Counsel of Deloitte LLP
        from September 1990 until his retirement in May 2016. In addition, from
        November 2002 to May 2016, Mr. Ross served as a member of the board of
        directors of a global captive insurance company, where he chaired the investment
        committee and was a member of the underwriting committee. Prior to joining
        Deloitte, from September 1984 to September 1990, Mr. Ross was Associate
        General Counsel at KPMG and, from September 1978 to September 1984, a
        corporate attorney at Cravath, Swaine & Moore LLP, where he practiced
        securities, banking and financing law. Mr. Ross is a member of the advisory board
        of East End Financial Group. Mr. Ross holds a Bachelor of Science degree in
        Economics (summa cum laude) from The Wharton School at the University of
        Pennsylvania and a Doctor of Jurisprudence degree from the University of
        Virginia Law School. We believe Mr. Ross’s management experience and
        financial background, combined with his experience in advising on a broad range
        of legal matters, qualifies him for service as a member of our board of directors.

        Defendant Smith

        52.    Defendant Arthur Smith (“Smith”) has served as a Company director since

October 2016. He also serves as Chair of the Audit Committee and as a member of the

Compensation Committee. According to the 2019 Proxy Statement, as of April 1, 2019,

Defendant Smith beneficially owned 9,580 shares of the Company’s common stock. Given that

the price per share of the Company’s common stock at the close of trading on April 1, 2019 was

$16.94, Smith owned approximately $162,285 worth of Mammoth Energy stock.

        53.    For the fiscal year ended December 31, 2018, Defendant Smith received

$253,576 in compensation from the Company. This included $90,000 in cash fees, and

$163,576 in stock awards.

        54.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,




                                               15
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 16 of 62 PageID #: 16



Defendant Smith made the following sales of Company stock, and made no purchases of

Company stock:

               Date               Number of Shares            Price               Proceeds
      December 3, 2018                   6,000               $ 24.85             $ 149,100.00

         Thus, in total, before the fraud was exposed, he sold 6,000 Company shares on inside

information, for which he received approximately $149,100. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

         55.     The Company’s 2019 Proxy Statement stated the following about Defendant

Smith:

         Arthur Smith, age 66. Arthur Smith has served as a director of the Company
         since our IPO in October 2016. He founded Triple Double Advisors, LLC, an
         investment advisory firm focusing on the energy industry, in 2007 and is its
         President and Managing Member, a position he has held since August 2007. Mr.
         Smith was Chairman and Chief Executive Officer of John S. Herold, Inc., an
         independent energy research firm, from 1984 until the firm was merged into IHS,
         Inc. in 2007. Prior to that, Mr. Smith was an energy equity analyst at
         Oppenheimer & Co., Inc. (1982-1984), The First Boston Corp. (1979-1982) and
         Argus Research Corp. (1976-1979). Since September 2015, Mr. Smith has served
         on the board of independent crude storage operator, Fairway Energy Partners, LP.
         Mr. Smith served on the board of directors of Plains All American GP LLC, the
         general partner of Plains All America Pipeline, L.P., from 1999 until 2010. Mr.
         Smith is also a former director of PAA Natural Gas Storage, L.P. from April 2010
         until December 2013 and Pioneer Southwest Energy Partners, L.P. from May
         2008 until December 2013. Mr. Smith is a former director of Pioneer Natural
         Resources (1993-1998), Cabot Oil & Gas Corporation (1996-2000) and Evergreen
         Resources, Inc. (2000- 2004), and was a past appointee to the National Petroleum
         Council. Mr. Smith holds a Bachelor of Administration from Duke University and
         a Master’s of Business Administration from New York University’s Stern School
         of Business. In addition, he holds the Certified Financial Analyst designation. Mr.
         Smith is a Fellow and active in the National Association of Corporate Directors.
         We believe that Mr. Smith’s experience with financial matters in the oil and gas
         industry qualifies him for service as a member of our board of directors.




                                                 16
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 17 of 62 PageID #: 17



         Gulfport Energy Corporation

         56.    Gulfport is an oil and gas company, also based in Oklahoma City, that is heavily

connected to Mammoth Energy. Gulfport was formed with equity financing from Wexford—

which also owns 49% of Mammoth Energy’s stock—in 1997.

         57.    According to the 2019 Proxy Statement, as of April 1, 2019, Gulfport

beneficially owned 9,826,893 (21.9%) of Mammoth Energy’s common stock, making it a

controlling shareholder. Given that the price per share of the Company’s common stock at the

close of trading on April 1, 2019 was $16.94, Gulfport owned over $166 million worth of

Mammoth Energy stock.

         58.    Pursuant to Mammoth Energy’s IPO agreement dated October 16, 2016,

Gulfport may nominate a director to the Board when it holds more than 10% ownership of the

Company. This nominee, successfully elected in 2018, is Defendant Heerwagen, who is

employed as a Senior Vice President at Gulfport. Under his employment agreement with

Gulfport, all shares that Defendant Heerwagen receives from Mammoth Energy as directorial

compensation are assigned to Gulfport. On June 5, 2019 for example, 12,235 of Gulfport’s

shares of Mammoth Energy stock—which were originally granted to Defendant Heerwagen—

vested, as well as 2,655 restricted stock units.

         59.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Gulfport made the following sales of Company stock, and made no purchases of Company

stock:

               Date               Number of Shares           Price              Proceeds
         June 29, 2018                 1,235,600            $ 38.01          $ 46,965,156.00
          July 30, 2018                 118,974             $ 38.01           $ 4,522,201.74



                                                   17
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 18 of 62 PageID #: 18



Thus, in total, before the fraud was exposed, Gulfport sold 1,354,574 Company shares on inside

information, for which it received approximately $51,487,357. Gulfport’s insider sales made

with knowledge of material non-public information before the material misstatements and

omissions were exposed demonstrate Gulfport’s motive in facilitating and participating in the

scheme.

       60.     The Company’s 2019 Proxy Statement stated the following about Gulfport’s

many business dealings with the Company:

       In September 2014, effective October 1, 2014, Gulfport entered into an amended
       and restated master services agreement with Stingray Pressure Pumping LLC, or
       Pressure Pumping, for pressure pumping services. In July 2018, Gulfport and
       Pressure Pumping entered into an amended agreement, which extended the term
       of the existing agreement until December 31, 2021, unless it is terminated earlier
       in accordance with its terms, and expanded the service area to include both Ohio
       and Oklahoma. Pursuant to this agreement, Pressure Pumping has agreed to
       provide pressure pumping, stimulation and related completion and rework
       services to Gulfport, dedicating up to two spreads and related equipment for the
       performance of these services. Gulfport has agreed to pay Pressure Pumping a
       monthly service fee plus the associated costs of the services provided. Gulfport
       and Pressure Pumping have each agreed to maintain insurance at certain
       minimum thresholds. This agreement has a term of four years ending on
       December 31, 2021, and includes, among others, confidentiality and non-
       solicitation provisions. This agreement may be terminated in the event of a
       covenant breach by either party on 45 days written notice and a failure to cure.
       Pressure Pumping may also terminate in the event of payment default by
       Gulfport. Additionally, Gulfport can, without liability, countermand any work
       order given to us at any time before we begin such work. If the work had already
       begun, Gulfport could then still cancel the service at any time, being liable only
       for the value of the work performed prior to the cancellation. We can terminate
       the master service agreement by giving Gulfport written notice prior to receiving
       a notification from Gulfport to perform a specific service. For the year
       ended December 31, 2018, we recognized revenue from Gulfport of
       approximately $96.0 million and, as of December 31, 2018, Gulfport owed us
       approximately $8.2 million for such services.

       In September 2014, effective October 1, 2014, Gulfport entered into a sand supply
       agreement, as amended on November 3, 2015 and August 6, 2018, with Muskie
       Proppant LLC, or Muskie Proppant. Pursuant to this agreement, Muskie Proppant
       has agreed to sell and deliver, and Gulfport has agreed to purchase, specified
       annual and monthly amounts of proppant sand, subject to certain exceptions



                                              18
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 19 of 62 PageID #: 19



       specified in the agreement, and pay certain costs and expenses. Failure by either
       Muskie Proppant or Gulfport to deliver or accept the minimum monthly amount
       results in damages calculated per ton based on the difference between the monthly
       obligation amount and the amount actually delivered or accepted, as applicable. In
       addition, failure to pick up the sand on a timely basis from the designated facility
       will lead to demurrage charges payable by Gulfport. If Gulfport fails to make
       payments when due, or Muskie Proppant fails to deliver the required amounts of
       sand over three consecutive months, the other party can terminate the sand supply
       agreement. The sand supply agreement has a term ending on December 31, 2021
       and includes, among others, confidentiality and non-solicitation provisions. For
       the year ended December 31, 2018, we recognized revenue from Gulfport of
       approximately $25.1 million and, as of December 31, 2018, Gulfport owed us
       approximately $1.2 million for such services.

       Our wholly owned subsidiaries, Stingray Energy, Stingray Cementing and
       Panther Drilling Systems LLC, or Panther Drilling, provide services to Gulfport
       pursuant to master service agreements. These master service agreements may be
       terminated by us at any time prior to the receipt of notification by Gulfport to
       perform work pursuant to the agreements. Gulfport may terminate the master
       service agreements at any time by giving us written notice. The master service
       agreements do not obligate Gulfport to call upon us to perform any work under
       the master service agreements, and we are not obligated to accept any work
       requests from Gulfport. The designation of any work to be performed by us and
       the cessation of such work is at the sole discretion of Gulfport. For the year
       ended December 31, 2018, Stingray Energy recognized revenue of
       approximately $14.7 million for services performed for Gulfport and, as
       of December 31, 2018, Gulfport owed Stingray Energy $1.7 million for such
       services. For the year ended December 31, 2018, Stingray Cementing
       recognized revenue of approximately $5.9 million for services performed for
       Gulfport. For the year ended December 31, 2018, Panther Drilling recognized
       revenue of approximately $.1 million for services performed for Gulfport.

(Emphasis added).

       Wexford Capital LP

       61.    Wexford is an investment advisory firm that manages hedge funds and private

equity funds. Wexford specializes in bankruptcy, energy/natural resources, real estate,

technology/telecommunications and transportation. Wexford manages MEH. According to the

2019 Proxy Statement, as of April 1, 2019, Wexford beneficially owned 21,988,473 (49.0%) of

Mammoth Energy’s common stock, making it a controlling shareholder. Given that the price




                                               19
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 20 of 62 PageID #: 20



per share of the Company’s common stock at the close of trading on April 1, 2019 was $16.94,

Wexford owned over $372.4 million worth of Mammoth Energy stock.

         62.    Wexford is party to an advisory services agreement with the Company whereby

Wexford provides Mammoth Energy with general financial and strategic advisory services

related to the Company’s business in exchange for a $500,000 annual fee and out of pocket

expenses. For the year ended December 31, 2018, Mammoth Energy paid Wexford $0.5 million

pursuant to this agreement. Wexford and its affiliates provide other services to the Company as

well. According to the 2019 Proxy Statement, the Company incurred “total costs under these

arrangements of $1.0 million, and, as of December 31, 2018, owed approximately $0.1 million.”

         63.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Gulfport made the following sales of Company stock, and made no purchases of Company

stock:

               Date             Number of Shares           Price               Proceeds
          June 29, 2018              2,764,400             $ 38.01           $ 105,074,844
          July 30, 2018               266,026              $ 38.01            $10,111,648

Thus, in total, before the fraud was exposed, Wexford sold 3,030,426 Company shares on inside

information, for which it received approximately $115.186,492. Wexford’s insider sales made

with knowledge of material non-public information before the material misstatements and

omissions were exposed demonstrate Wexford’s motive in facilitating and participating in the

scheme.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

         64.    By reason of their positions as controlling shareholders, officers, directors,

and/or fiduciaries of Mammoth Energy and because of their ability to control the business and


                                                20
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 21 of 62 PageID #: 21



corporate affairs of Mammoth Energy, the Individual Defendants owed Mammoth Energy and

its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and were and

are required to use their utmost ability to control and manage Mammoth Energy in a fair, just,

honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of Mammoth Energy and its shareholders so as to benefit all

shareholders equally.

       65.     Each controlling shareholder, director and officer of the Company owes to

Mammoth Energy and its shareholders the fiduciary duty to exercise good faith and diligence in

the administration of the Company and in the use and preservation of its property and assets and

the highest obligations of fair dealing.

       66.     The Individual Defendants, because of their positions of control and authority as

controlling shareholders, directors and/or officers of Mammoth Energy, were able to and did,

directly and/or indirectly, exercise control over the wrongful acts complained of herein.

       67.     To discharge their duties, the controlling shareholders, officers and directors of

Mammoth Energy were required to exercise reasonable and prudent supervision over the

management, policies, controls, and operations of the Company.

       68.     Each Individual Defendant, by virtue of his or her position as a controlling

shareholder, director and/or officer, owed to the Company and to its shareholders the highest

fiduciary duties of loyalty, good faith, and the exercise of due care and diligence in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

Mammoth Energy, the absence of good faith on their part, or a reckless disregard for their duties




                                               21
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 22 of 62 PageID #: 22



to the Company and its shareholders that the Individual Defendants were aware or should have

been aware posed a risk of serious injury to the Company. The conduct of the Individual

Defendants who were also officers and directors of the Company has been ratified by the

remaining Individual Defendants who collectively comprised Mammoth Energy’s Board at all

relevant times.

       69.        As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NasdaqGS, the Individual Defendants had a duty to prevent and not to effect the dissemination

of inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, and had a duty to cause

the Company to disclose omissions of material fact in its regulatory filings with the SEC all

those facts described in this Complaint that it failed to disclose, so that the market price of the

Company’s common stock would be based upon truthful and accurate information.

       70.        To discharge their duties, the officers and directors of Mammoth Energy were

required to exercise reasonable and prudent supervision over the management, policies,

practices, and internal controls of the Company. By virtue of such duties, the officers and

directors of Mammoth Energy were required to, among other things:

                  (a)    ensure that the Company was operated in a diligent, honest, and prudent

       manner in accordance with the laws and regulations of Delaware, Oklahoma, and the

       United States, and pursuant to Mammoth Energy’s own Code of Business Conduct and

       Ethics;




                                                22
Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 23 of 62 PageID #: 23



           (b)     conduct the affairs of the Company in an efficient, business-like manner

    so as to make it possible to provide the highest quality performance of its business, to

    avoid wasting the Company’s assets, and to maximize the value of the Company’s stock;

           (c)     remain informed as to how Mammoth Energy conducted its operations,

    and, upon receipt of notice or information of imprudent or unsound conditions or

    practices, to make reasonable inquiry in connection therewith, and to take steps to

    correct such conditions or practices;

           (d)     establish and maintain systematic and accurate records and reports of the

    business and internal affairs of Mammoth Energy and procedures for the reporting of the

    business and internal affairs to the Board and to periodically investigate, or cause

    independent investigation to be made of, said reports and records;

           (e)     maintain and implement an adequate and functioning system of internal

    legal, financial, and management controls, such that Mammoth Energy’s operations

    would comply with all applicable laws and Mammoth Energy’s financial statements and

    regulatory filings filed with the SEC and disseminated to the public and the Company’s

    shareholders would be accurate;

           (f)     exercise reasonable control and supervision over the public statements

    made by the Company’s officers and employees and any other reports or information

    that the Company was required by law to disseminate;

           (g)     refrain from unduly benefiting themselves and other Company insiders at

    the expense of the Company; and

           (h)     examine and evaluate any reports of examinations, audits, or other

    financial information concerning the financial affairs of the Company and to make full




                                            23
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 24 of 62 PageID #: 24



       and accurate disclosure of all material facts concerning, inter alia, each of the subjects

       and duties set forth above.

       71.     Each of the Individual Defendants further owed to Mammoth Energy and the

shareholders the duty of loyalty requiring that each favor Mammoth Energy’s interest and that

of its shareholders over their own while conducting the affairs of the Company and refrain from

using their position, influence or knowledge of the affairs of the Company to gain personal

advantage.

       72.     At all times relevant hereto, the Individual Defendants were the agents of each

other and of Mammoth Energy and were at all times acting within the course and scope of such

agency.

       73.     Because of their advisory, executive, managerial, and directorial, and controlling

shareholder positions with Mammoth Energy, each of the Individual Defendants had access to

adverse, non-public information about the Company.

       74.     The Individual Defendants, because of their positions of control and authority,

were able to and did, directly or indirectly, exercise control over the wrongful acts complained

of herein, as well as the contents of the various public statements issued by Mammoth Energy.

          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       75.     In committing the wrongful acts alleged herein, Defendants have pursued, or

joined in the pursuit of, a common course of conduct, and have acted in concert with and

conspired with one another in furtherance of their wrongdoing. Defendants caused the Company

to conceal the true facts as alleged herein. Defendants further aided and abetted and/or assisted

each other in breaching their respective duties.




                                                   24
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 25 of 62 PageID #: 25



       76.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to facilitate and disguise Defendants’ violations of

law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, and

violations of Section 14(a) of the Exchange Act.

       77.     Defendants accomplished their conspiracy, common enterprise, and/or common

course of conduct by causing the Company purposefully, recklessly, or negligently to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, Defendants collectively and individually took

the actions set forth herein. Because the actions described herein occurred under the authority of

the Board, each of the Defendants, who are directors of Mammoth Energy, was a direct,

necessary, and substantial participant in the conspiracy, common enterprise, and/or common

course of conduct complained of herein.

       78.     Each of the Defendants aided and abetted and rendered substantial assistance in

the wrongs complained of herein. In taking such actions to substantially assist the commission

of the wrongdoing complained of herein, each of the Defendants acted with actual or

constructive knowledge of the primary wrongdoing, either took direct part in, or substantially

assisted the accomplishment of that wrongdoing, and was or should have been aware of his or

her overall contribution to and furtherance of the wrongdoing.

       79.     At all times relevant hereto, each of the Defendants was the agent of each of the

other Defendants and of Mammoth Energy and was at all times acting within the course and

scope of such agency.




                                                25
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 26 of 62 PageID #: 26



                      MAMMOTH ENERGY’S CODE OF CONDUCT

       80.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”),

states that it applies to “[a]ll employees, including executive officers, and members of our

Board of Directors,” as well as its consultants.

       81.     The Code of Conduct provides, under the section titled, “Public Disclosure,” that

the Company strives for high ethical standards, especially of honesty and integrity, stating that:

       It is the Company’s policy that the information in its public communications,
       including all Securities and Exchange Commission (“SEC’) filings, be full, fair,
       accurate, timely and understandable. All employees and directors who are
       involved in the disclosure process, including the Chief Financial Officer and his
       staff, are responsible for acting in furtherance of this policy. In particular, these
       individuals are required to maintain familiarity with the disclosure requirements
       applicable to the Company and are prohibited from knowingly misrepresenting,
       omitting, or causing others to misrepresent or omit, material facts about the
       Company to others, whether within or outside the Company, including the
       Company’s independent auditors. In addition, any employee or director who has
       a supervisory role in the Company’s disclosure process has an obligation to
       discharge his or her responsibilities diligently.

       82.     The Code of Conduct provides that the Company prioritizes legal compliance,

including the prohibition against insider trading, stating, in relevant part:

       It is the Company’s policy to comply with all applicable laws, rules and
       regulations. It is the personal responsibility of each employee and director to
       determine which laws, rules and regulations apply to his or her position with the
       Company and to adhere to the standards and restrictions imposed by those laws,
       rules and regulations. Generally, it is both illegal and against Company policy for
       any employee or director who is aware of material non-public information
       relating to the Company, any of the Company’s clients or any other private or
       governmental issuer of securities to buy or sell any securities of the Company or
       any such other issuers, or recommend that another person buy, sell or hold the
       securities of the Company or those other issuers. Additionally, more detailed
       rules governing the trading of securities by the Company’s officers and directors
       are set forth in the Company’s insider trading policies, as in effect from time to
       time.

       83.     The Code of Conduct also states that the Company does not seek any unfair

advantages and purports to succeed through “honest business competition,” stating that:



                                                   26
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 27 of 62 PageID #: 27



       The Company has a history of succeeding through honest business competition.
       It does not seek competitive advantages through illegal or unethical business
       practices. Each employee and director should endeavor to deal fairly with the
       Company’s customers, service providers, suppliers, competitors and employees.
       No employee or director should take unfair advantage of anyone through
       manipulation, concealment, abuse of privileged information, misrepresentation
       of material facts, or any unfair dealing practice.

       84.     The Individual Defendants violated the Code of Conduct by engaging in or

permitting the scheme to issue materially false and misleading statements to the public and to

facilitate and disguise the Defendants’ violations of law, including breaches of fiduciary duty,

waste of corporate assets, unjust enrichment, and violations of Section 14(a) of the Exchange

Act, and failing to report the same.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       85.     Mammoth Energy is an energy company based in Oklahoma City that conducts

its business in three core segments, the newest of which is infrastructure services. The Company

was originally incorporated as a wholly owned subsidiary of Mammoth Energy Partners, LP, a

Delaware limited liability company that was formed by Wexford in early 2014. The Company

held its IPO in October 2016. Mammoth Energy is currently controlled by its two largest

shareholders, Gulfport and Wexford.

       The Cobra Contracts

       86.     In October 2017, the Company’s subsidiary, Cobra, purportedly reached an

agreement with PREPA to restore Puerto Rico’s energy infrastructure following Hurricane

Maria’s destruction. Notably, as part of the agreement, PREPA, a bankrupt utility, would be

providing $15 million upfront in order to facilitate Cobra’s workforce. From the outset, the

supposed agreement was questionable at best. The government and the press immediately began




                                              27
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 28 of 62 PageID #: 28



questioning the suspicious contract arrangements the Company had begun to announce. For

example, on October 31, 2017, The Intercept published an article questioning the Company’s

procurement of the First Cobra Contract, reporting that the Company’s “leadership team went to

Puerto Rico proactively to meet the authorities there and offer [its] services and expertise.”

Another article written by CNN in late 2017 questioned how “fledgling companies won such

lucrative deals over larger, more established utilities,” and noted that “many question[ed]

whether PREPA followed the appropriate steps in awarding the contracts.” The CNN article

included statements by Brock Long, the head of FEMA—who stated that “There’s not a lawyer

within FEMA that would have ever approved that contract.” This was in stark contrast to the

Company’s own representations during the Relevant Period.

       87.    As early as December 2017, the Company’s Cobra contract with PREPA was

under government scrutiny. A letter sent to Defendant Straehla on December 1, 2017 by the

Committee on Homeland Security and Governmental Affairs of the United States Senate

requested detailed documentation and information about the First Cobra Contract and voiced

concerns over the “company’s apparent attempt to circumvent federal oversight.”

       88.    Nevertheless, on January 28, 2018, Cobra and PREPA amended the First Cobra

Contract, doubling the total contract amount to $445.4 million. The following month, the parties

amended and again increased the contract price significantly to a total of $945.5 million. On

May 26, 2018, Cobra entered into the Second Cobra Contract, which was purportedly obtained

through a competitive RFP bid process.

       89.    On July 29, 2018, shortly after the Company announced the Second Cobra

Contract, the Selling Controlling Shareholders completed the Underwritten Secondary Offering

of 4,000,000 shares of Company stock at a price to the Selling Controlling Shareholders of




                                              28
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 29 of 62 PageID #: 29



$38.01 per share. The Selling Controlling Shareholders also provided underwriters with an

option to purchase up to an additional 600,000 shares of Company stock at the same price. On

July 30, 2018, the option was exercised, and an additional 385,000 shares of Mammoth Energy

stock was purchased by the underwriters. All proceeds from the Underwritten Secondary

Offering went directly to the Selling Controlling Shareholders. Altogether, the Selling

Controlling Shareholders sold over $166 million worth of Company stock at artificially inflated

prices during the Underwritten Secondary Offering.

       90.     During the fiscal year 2018, PREPA represented the Company’s largest customer,

accounting for approximately 60% of its revenue.

       91.     Although the Cobra Contracts were under scrutiny, during the Relevant Period,

the Company issued multiple statements through SEC filings, press releases, and conference

calls that led the investing public to believe that it had been selected fairly for each of the Cobra

Contracts.

       False and Misleading Statements

       October 19, 2017 Press Release

       92.     On October 19, 2017, Mammoth Energy issued a press release announcing that

PREPA had selected Cobra, a subsidiary of the Company, to participate in the reconstruction of

Puerto Rico’s energy utility infrastructure. The contract was reportedly “expected to generate

revenue of up to $200 million over the initial 120 days,” and the selection of Cobra’s bid

represented a major step for the Company. The press release stated, in relevant part:

       Mammoth Energy Services, Inc. (“Mammoth”) (NASDAQ:TUSK) today
       announced that its wholly owned subsidiary, Cobra Acquisitions LLC, has
       signed a contract to aid in the restoration of utility infrastructure on the island
       of Puerto Rico. Cobra, a utility infrastructure business focused on the repair and
       construction of transmission and distribution (T&D) networks, will perform the
       work. The contract will commence immediately and is expected to generate



                                                29
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 30 of 62 PageID #: 30



       revenue of up to $200 million over the initial 120 days. Arty Straehla,
       Mammoth’s Chief Executive Officer, stated, “We are honored to be chosen to
       help restore the electric utility infrastructure for the residents of Puerto Rico.
       After witnessing the destruction from Hurricane Maria first hand last weekend,
       where 85% of Puerto Rico’s residents are currently living without electricity, we
       intend to work quickly both to help rebuild the electric grid and to help restore
       normalcy to people’s lives.” The work to be provided by Cobra includes the
       following:
                Comprehensive damage assessment of existing electrical grid.
                Engineering services to aid in the design of a new electric utility grid to
                 Puerto Rico Electric Power Authority (PREPA) specifications.
                Construction services to rebuild the electric grid.
                Fully self-contained solution including all operational and life support
                 related to operating within the disaster area without creating an
                 additional strain on the local population.
       The initial mobilization of construction equipment and personnel is expected to
       begin in the coming days with people currently in place performing an initial
       damage and engineering assessment to determine the full scope of work required.
       This contract will be incremental to Mammoth’s existing energy service
       operations.

(Emphasis added).

       93.    Mammoth Energy’s stock price rose significantly after this release, jumping

$2.77 (over 19%) upon this news, to a closing price of $17.26 on October 20, 2017 from a close

of $14.49 on October 19, 2017.

       November 14, 2017 Form 10-Q

       94.    On November 14, 2017, the Company filed with the SEC its quarterly report for

the period ended September 30, 2017 on a Form 10-Q (the “3Q17”), which was signed by

Defendants Straehla and Layton.

       95.    The 3Q17 discussed the First Cobra Contract, stating, in relevant part:
       On October 19, 2017, Cobra entered into a contract to aid in the restoration of
       utility infrastructure on the island of Puerto Rico. The contract provides for
       payments of up to $200.0 million, including an initial payment of $15.0 million at
       the time of signing. As of November 7, 2017, the Company had entered into $32.7
       million of commitments related to this contract and made prepayments and
       deposits of $12.6 million with respect to these commitments.




                                                30
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 31 of 62 PageID #: 31



       96.       Attached to the 3Q17 were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Straehla and Layton, attesting to the accuracy of the 3Q17.

       January 29, 2018 Press Release

       97.       On January 29, 2018, Mammoth Energy announced that it had amended the First

Cobra Contract, more than doubling its original value to $445.4 million. The press release was

attached as an exhibit to a Form 8-K filed with the SEC on January 31, 2018.

       98.       The First Cobra Contract was purportedly expanded to “address work

requirements,” and Defendant Straehla stated in the press release that:

       …at the request of PREPA, FEMA reviewed [Cobra’s] original contract with
       PREPA and our rates of service. In a letter dated December 23, 2017, FEMA
       determined that PREPA awarded our contract in compliance with emergency
       procurement provisions of the Commonwealth of Puerto Rico and Executive
       Orders issued as a result of the disaster, and also determined the costs under the
       contract to be reasonable.
       February 28, 2018 Form 10-K

       99.       On February 28, 2018, the Company filed its annual report on Form 10-K with

the SEC for the fiscal year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was

signed by Defendants Straehla, Layton, Heerwagen, McCarthy, Palm, Ross, and Smith.

       100.      The 2017 10-K discussed the First Cobra Contract and its amendments, most

notably the second doubling of the contract from $445.4 million to $900 million, stating, in

relevant part:

       We currently have agreements in place with government-funded utilities, private
       utilities, public IOUs and Co-Ops. In particular, on October 19, 2017, one of our
       subsidiaries, Cobra Acquisitions LLC, or Cobra, entered into an emergency
       master services agreement with PREPA (such agreement, as subsequently
       amended through December 21, 2017, is hereinafter referred to as the initial
       PREPA contract). The initial PREPA contract has a one-year term and provided
       for up to $200.0 million of services which was initially expected to be fully
       utilized within a 120-day period. The scope of the work provided for in the initial


                                               31
    Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 32 of 62 PageID #: 32



        PREPA contract included labor, supervision, tools and equipment to perform
        storm repairs at various locations in Puerto Rico. The initial PREPA contract was
        fully applied to services performed by Cobra as of January 3, 2018. Due to the
        continuing need for Cobra’s services, on January 28, 2018, Cobra and PREPA
        amended the initial PREPA contract to increase the total contract amount by
        an additional $245.4 million up to a total of $445.4 million. Under the terms of
        this amendment, the number of workers requested by PREPA and provided by
        Cobra increased to at least 882, up from 434 in the initial PREPA contract, and
        the billable daily rate for those workers was decreased. On February 27, 2017,
        Cobra and PREPA again amended the PREPA contract to further increase the
        contract amount by $500.0 million up to a total of $945.4 million. In addition to
        continuing its repair and restoration work, under the terms of this amendment
        Cobra will be able to source construction materials needed to rebuild the
        electrical infrastructure in Puerto Rico on a pass-through basis. To support its
        efforts, Cobra has two berthing barges with accommodations for approximately
        550 people mobilized to Puerto Rico. In addition to its employees, Cobra also
        subcontracts additional resources where needed to assist in its repair efforts,
        including helicopters and pilots to erect towers and pull wire for reconnection,
        steel workers to fix transmission poles and rework steel damaged in the storm,
        road equipment and operators to carve access to work sites, tree services to clear
        brush and trees and security teams. Based on the current level of services
        provided, Cobra anticipates the additional amounts specified in the amendments
        will fund its activities in Puerto Rico through mid-2018.

(Emphasis added).

        101.   Attached to the 2017 10-K were SOX certifications signed by Defendants

Straehla and Layton, attesting to the accuracy of the 2017 10-K.

        April 25, 2018 Proxy Statement

        102.   The Company filed its Schedule 14A with the SEC on April 25, 2018 (the “2018

Proxy Statement”). Defendants Heerwagen, McCarthy, Palm, Ross, Straehla, and Smith

solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.6


6
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.


                                                32
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 33 of 62 PageID #: 33



        103.   The 2018 Proxy Statement provided, regarding the Company’s Code of Conduct,

that:

        We have adopted a Code of Business Conduct and Ethics designed to help
        directors and employees resolve ethical issues. Our Code of Business Conduct
        and Ethics applies to all directors and employees, including the Chief Executive
        Officer, the Chief Financial Officer, controller and persons performing similar
        functions. The Code of Business Conduct and Ethics covers various topics
        including, but not limited to, conflicts of interest, fair dealing, discrimination and
        harassment, confidentiality, compliance procedures and employee complaint
        procedures and is posted on our website at http://ir.mammothenergy.com/
        corporate-governance.cfm.
        104.   The 2018 Proxy Statement was false and misleading because, despite assertions

to the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by three of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

        105.   The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including equity awards designed to “assur[e] an alignment of interests

between our senior management level employees and our stockholders,” while failing to

disclose that the Company’s share price was artificially inflated as a result of false and

misleading statements alleged herein.

        106.   The 2018 Proxy Statement also failed to disclose, inter alia, that (1) the

Company’s subsidiary, Cobra, had obtained the two Cobra Contracts worth over $1.8 billion

through improper means; (2) specifically, Cobra had been unfairly steered into its contracts with

PREPA, rather than securing them through an impartial RFP procedure; and (3) the Company

failed to maintain internal controls. Due to the foregoing, Defendants’ statements regarding the

Company’s business, operations, and prospects were materially false, misleading, and lacked a

reasonable basis in fact at all relevant times.


                                                  33
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 34 of 62 PageID #: 34



       May 4, 2018 Form 10-Q

       107.      On May 4, 2018, the Company filed with the SEC its quarterly report for the

period ended March 31, 2018 on a Form 10-Q (the “1Q18”), which was signed by Defendants

Straehla and Layton.

       108.      The 1Q18 detailed the two amendments to the First Cobra Contract, stating, in

relevant part:

       On October 19, 2017, our wholly owned subsidiary Cobra Acquisitions LLC, or
       Cobra, entered into an emergency master services agreement with PREPA for
       repairs to PREPA’s electrical grid as a result of Hurricane Maria. During the first
       quarter of 2018, we executed two amendments to the contract, increasing the total
       contract value to $945.4 million from $200.0 million originally. At March 31,
       2018, we had approximately 1,000 people, and approximately 600 pieces of
       equipment, deployed in Puerto Rico.

       109.      Attached to the 1Q18 were SOX certifications signed by Defendants Straehla

and Layton, attesting to the accuracy of the 1Q18.

       May 29, 2018 Form 8-K and Press Release

       110.      On May 29, 2018, Mammoth Energy issued a press release announcing that it

had entered into a second contract with PREPA. This press release was also attached as an

exhibit to a Form 8-K filed with the SEC on May 31, 2018.

       111.      The press release represented that Cobra had been selected by PREPA a second

time in a “competitive RFP bid process” to undertake more work, stating, in relevant part:

       Mammoth Energy Services, Inc. (“Mammoth” or the “Company”) (NASDAQ:
       TUSK) today announced that its wholly owned subsidiary, Cobra Acquisitions
       LLC (“Cobra”), signed a one-year $900 million contract with the Puerto Rico
       Electric Power Authority (“PREPA”) to complete the restoration of the critical
       electrical transmission and distribution system components damaged as a result of
       Hurricane Maria as well as to support the initial phase of reconstruction of the
       electrical power system in Puerto Rico. Cobra has been working to restore
       electrical services in Puerto Rico since October 2017.

       Request For Proposal (RFP) Process



                                               34
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 35 of 62 PageID #: 35



       In mid-February, the Commonwealth of Puerto Rico began a competitive RFP
       bid process (RFP #77844) to complete the restoration of critical electrical system
       components and to support the initial reconstruction phase of its electrical utility
       system following the impact of Hurricane Maria. This process involved the
       submission of bids from qualified infrastructure construction companies and an
       analysis by PREPA of each bidder’s experience, asset base, financial capacity,
       understanding of the project and overall cost to perform the work needed. After
       concluding the selection process, Cobra entered into a contract with PREPA on
       May 26, 2018.

       Restoration and Reconstruction Contract
       Under the terms of the contract, Cobra is to perform hurricane restoration and
       reconstruction services at various locations in PREPA’s service area. Cobra is
       increasing its total resource count in Puerto Rico to expedite the completion of the
       restoration process. As the restoration process comes to an end, Cobra will
       continue to work with the Commonwealth of Puerto Rico, PREPA and various
       other federal and Commonwealth agencies to transition to the long task of
       reconstructing the Puerto Rico power grid of the future. This contract award is in
       addition to the original contract to provide restoration services that Cobra
       entered into in October 2017, as amended.

(Emphasis added in bold and italics).

       112.    Defendant Straehla, in the press release, gave a statement touting the Company’s

proficiency and represented that the Cobra team’s “professionalism” was the reason that Cobra

had been selected for another PREPA contract. He stated, in relevant part, that:

       We are very proud of our Cobra team in Puerto Rico and look forward to
       continuing our relationship with the Commonwealth of Puerto Rico, PREPA and
       the citizens of Puerto Rico. Through the team’s hard work, professionalism and
       technical ability, we have been selected to lead this very important effort to
       complete the restoration phase and transition to the reconstruction phase of the
       electric utility system in Puerto Rico, which is expected to last for several years.
       The reconstruction of the electric utility infrastructure will improve the reliability
       and quality of service for the citizens of Puerto Rico.
(Emphasis added).

       August 8, 2018 Form 10-Q

       113.    On August 8, 2018, the Company filed its quarterly report for the period ended

June 30, 2018 with the SEC on a Form 10-Q (the “2Q18”), which was signed by Defendants

Straehla and Layton.



                                                35
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 36 of 62 PageID #: 36



       114.    In its description of the Second Cobra Contract, the 2Q18 again represented that

Cobra had been chosen in a valid RFP procedure. The 2Q18 stated, in relevant part:

       On May 26, 2018, our wholly owned subsidiary Cobra Acquisitions LLC, or
       Cobra, entered into a new master services agreement with the Puerto Rico Electric
       Power Authority, or PREPA, to complete the restoration of the electrical
       transmission and distribution system components damaged by Hurricane Maria
       and to support the initial phase of reconstruction of the electrical power system in
       Puerto Rico, which we refer to as the New PREPA Contract. Cobra has agreed to
       provide the labor, supervision, tools and materials necessary to provide the
       restoration and reconstruction services under the New PREPA Contract, which
       has a one-year term ending May 25, 2019 and provides for total payments not to
       exceed $900.0 million. The New PREPA Contract was awarded at the
       conclusion of a request for proposal (RFP) bid process that began in February
       2018. The New PREPA Contract is in addition to the contract that Cobra entered
       into in October 2017, as subsequently amended, to provide restoration services to
       PREPA.

(Emphasis added).

       115.    Attached to the 2Q18 were SOX certifications signed by Defendants Straehla

and Layton, attesting to the accuracy of the 2Q18.

       November 2, 2018 Form 10-Q

       116.    On November 2, 2018, the Company filed with the SEC its quarterly report for

the period ended September 31, 2018 on a Form 10-Q (the “3Q18”), which was signed by

Defendants Straehla Layton.

       117.    The 3Q18 discussed the amended First Cobra Contract, stating, in relevant part:

       In 2017, we expanded into the electric infrastructure business, offering both
       commercial and storm restoration services to government-funded utilities, private
       utilities, public investor owned utilities and cooperatives. Since we commenced
       operations in this line of business, substantially all of our infrastructure revenues
       has been generated from storm restoration work, primarily from PREPA due to
       damage caused by Hurricane Maria. On October 19, 2017, Cobra and PREPA
       entered into an emergency master services agreement for repairs to PREPA’s
       electrical grid. The one-year contract, as amended, provides for payments of up to
       $945.4 million. On May 26, 2018, Cobra and PREPA entered into a new one-
       year, $900.0 million master services agreement to provide additional repair
       services and begin the initial phase of reconstruction of the electrical power
       system in Puerto Rico. PREPA is currently subject to bankruptcy proceedings


                                               36
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 37 of 62 PageID #: 37



       pending in the U.S. District Court for the District of Puerto Rico. As a result,
       PREPA’s ability to meet its payment obligations under the contract will be largely
       dependent upon funding from the Federal Emergency Management Agency or
       other sources. In the event PREPA does not have or does not obtain the funds
       necessary to satisfy its obligations to Cobra under the contracts, terminates the
       contracts, curtails our services prior to the end of the contract terms or otherwise
       fails to pay amounts owed to us for services performed, our financial condition,
       results of operations and cash flows would be materially and adversely affected.
       In addition, government contracts are subject to various uncertainties, restrictions
       and regulations, including oversight audits by government representatives and
       profit and cost controls, which could result in withholding or delayed payments to
       us or efforts to recover payments already made.
       118.    Attached to the 3Q18 were SOX certifications signed by Defendants Straehla

and Layton, attesting to the accuracy of the 3Q18.

       March 18, 2019 Form 10-K

       119.    On March 18, 2019, the Company filed its annual report on Form 10-K with the

SEC for the fiscal year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was

signed by Defendants Straehla, Layton, Amron, Heerwagen, McCarthy, Palm, Ross, and Smith.

       120.    The 2018 10-K discussed the progress of the Second Cobra Contract:

       We currently have agreements in place with government-funded utilities, private
       utilities, public IOUs and Co-Ops. To date, substantially all of our infrastructure
       services have been performed in Puerto Rico under two emergency master
       services agreements entered into by one of our subsidiaries, Cobra Acquisitions
       LLC, or Cobra, with PREPA for up to an aggregate of approximately $1.8 billion
       of services. The scope of the work contemplated by these agreements includes
       labor, supervision, tools, equipment and materials to perform storm repair,
       restoration and reconstruction services at various locations in Puerto Rico. Cobra
       performed the full $945 million of services under the initial contract as of July 21,
       2018. The second contract with PREPA has a one-year term ending on May 25,
       2019 and provides for total payments not to exceed $900 million. As of December
       31, 2018 and March 8, 2019, Cobra had performed an aggregate of $280 million
       and $354 million, respectively, of services under the second contract. Although
       we continue to perform services under the second contract, we expect these
       services will end by March 31, 2019, and we do not expect that any further work
       orders will be issued to Cobra under this contract prior to the May 25, 2019
       termination date.




                                               37
    Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 38 of 62 PageID #: 38



        121.   In its “Electric Infrastructure Industry” section, the 2018 10-K represented that

the Company’s Cobra Contracts, while not obtained through a ‘formal’ bid process, were

nonetheless legitimately obtained and were probably due to the Company’s competitive prices:

        Certain barriers to entry exist in the markets in which we operate, including
        adequate financial resources, technical expertise, high safety ratings and a proven
        track record of operational success. We compete based upon our industry
        experience, technical expertise, financial and operational resources, geographic
        presence, industry reputation, our safety record and customer service. While we
        believe our customers consider a number of factors when selecting a service
        provider, they award most of their work through a bid process, although our
        work with PREPA has not been obtained through a formal bid process.
        Consequently, price is often a principal factor in determining which service
        provider is selected.
(Emphasis added).

        122.   Attached to the 2018 10-K were SOX certifications signed by Defendants

Straehla and Layton, attesting to the accuracy of the 2018 10-K.

        April 26, 2019 Proxy Statement

        123.   The Company filed its 2019 Proxy Statement with the SEC on April 26, 2019.

Defendants Heerwagen, McCarthy, Palm, Ross, Straehla, and Smith, with the addition of non-

Defendant Arthur Amron, solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of

the Exchange Act, which contained material misstatements and omissions.7

        124.   The 2019 Proxy Statement stated, regarding the Company’s Code of Conduct,

that:

        We have adopted a Code of Business Conduct and Ethics designed to help
        directors and employees resolve ethical issues. Our Code of Business Conduct
        and Ethics applies to all directors and employees, including the Chief Executive

7
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement
are based solely on negligence; they are not based on any allegation of reckless or knowing
conduct by or on behalf of the Individual Defendants, and they do not allege, and do not sound
in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or
reference to any allegation of fraud, scienter, or recklessness with regard to these allegations
and related claims.


                                                38
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 39 of 62 PageID #: 39



       Officer, the Chief Financial Officer, controller and persons performing similar
       functions. The Code of Business Conduct and Ethics covers various topics
       including, but not limited to, conflicts of interest, fair dealing, discrimination and
       harassment, confidentiality, compliance procedures and employee complaint
       procedures and is posted on our website at http://ir.mammothenergy.com/
       corporate-governance.cfm. We intend to satisfy the disclosure requirements under
       Item 5.05 of Form 8-K regarding an amendment to, or waiver from, a provision of
       the Code of Business Conduct and Ethics by posting such information on our
       website at the address specified above.
       125.    The 2019 Proxy Statement was false and misleading because, despite assertions

to the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by three of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

       126.    The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including equity awards designed to incentivize “growth of sustainable

long-term value for our stockholders,” while failing to disclose that the Company’s share price

was artificially inflated as a result of false and misleading statements alleged herein.

       127.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company’s subsidiary, Cobra, had obtained the two Cobra Contracts worth over $1.8 billion

through improper means; (2) specifically, Cobra had been unfairly steered into its contracts with

PREPA, rather than securing them through an impartial RFP procedure; and (3) the Company

failed to maintain internal controls. Due to the foregoing, Defendants’ statements regarding the

Company’s business, operations, and prospects were materially false, misleading, and lacked a

reasonable basis in fact at all relevant times.

       May 2, 2019 Conference Call

       128.    On May 2, 2019, the Company held a conference call to discuss its financial and

operating results for the first quarter of 2019 ended March 31, 2019.


                                                  39
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 40 of 62 PageID #: 40



        129.   During the conference call, Defendant Straehla, during a back-and-forth with a

Tudor Pickering Holt analyst, represented that the Cobra Contracts were merely fortuitous

arrangements that “morphed into” extremely lucrative opportunities for the Company, rather

than arrangements for which Cobra was unfairly selected. Defendant Straehla stated, in relevant

part:

        Well, Puerto Rico and you go back to the history of how we started the
        infrastructure and we started off two small acquisitions in Puerto Rico came up
        and that morphed into a billion dollar opportunity, but it also gave us a
        showcase-ability to showcase our talents and now with the integration of
        helicopters and that type of thing, it’s really gotten us to where we proved what
        we could do in fairly tough conditions in Puerto Rico.
(Emphasis added).

        May 3, 2019 Form 10-Q

        130.   On May 3, 2019, the Company filed with the SEC its quarterly report for the

period ended March 31, 2019 on a Form 10-Q (the “1Q19”), which was signed by Defendants

Straehla and Layton.

        131.   The 1Q19 discussed both Cobra Contracts, stating, in relevant part:

        In 2017, we expanded into the electric infrastructure business, offering both
        commercial and storm restoration services to government-funded utilities, private
        utilities, public investor owned utilities and cooperatives. Since we commenced
        operations in this line of business, substantially all of our infrastructure revenues
        has been generated from storm restoration work, primarily from PREPA due to
        damage caused by Hurricane Maria. On October 19, 2017, Cobra and PREPA
        entered into an emergency master services agreement for repairs to PREPA’s
        electrical grid. The one-year contract, as amended, provides for payments of up to
        $945 million. On May 26, 2018, Cobra and PREPA entered into a new one-year,
        $900 million master services agreement to provide additional repair services and
        begin the initial phase of reconstruction of the electrical power system in Puerto
        Rico.

        132.   Attached to the 1Q19 were SOX certifications signed by Defendants Straehla and

Layton, attesting to the accuracy of the 1Q19.




                                                 40
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 41 of 62 PageID #: 41



       133.    The statements in ¶¶ 92-101, 107-122, and 128-132 were materially false and

misleading, and they failed to disclose material facts necessary to make the statements made not

false and misleading. Specifically, the Individual Defendants improperly failed to disclose, inter

alia, that: (1) the Company’s subsidiary, Cobra, had obtained the two Cobra Contracts worth

over $1.8 billion through improper means; (2) specifically, Cobra had been unfairly steered into

its contracts with PREPA, rather than securing them through an impartial RFP procedure; and (3)

the Company failed to maintain internal controls. As a result of the foregoing, the Company’s

public statements were materially false and misleading at all relevant times.

                                      The Truth Emerges

       134.    On May 24, 2019, near the end of the trading day, the Wall Street Journal

published an article reporting that Ahsha Tribble, the FEMA Administrator who had assigned

the Cobra Contracts, was under investigation by the Department of Homeland Security for

improperly directing work to the Company. Tribble was relieved of her duties and placed on

administrative leave amidst the allegations. The article, titled “FEMA Official Probed Over

Puerto Rico Power Restoration,” stated the following:

       A high-ranking Federal Emergency Management Agency official who oversaw
       the reconstruction of Puerto Rico’s electrical grid is under investigation by a
       government watchdog over allegations she steered work to a utility contractor,
       according to people familiar with the matter.

       FEMA Deputy Regional Administrator Ahsha Tribble was relieved of her duties
       and placed on administrative leave last week amid a continuing probe by the
       Department of Homeland Security’s Office of Inspector General, these people
       said.

       Ms. Tribble deployed to Puerto Rico after Hurricane Maria struck the U.S. island
       territory in September 2017 and spent the next year there coordinating FEMA’s
       response to the storm-ravaged power system, according to her FEMA biography.
       The DHS Inspector General, which conducts investigations into FEMA, has
       probed her interactions with Cobra Acquisitions LLC, a grid-construction
       contractor hired by Puerto Rico’s public electric utility after the hurricane,



                                               41
Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 42 of 62 PageID #: 42



    people familiar with the matter said. The investigation has also focused on
    whether Cobra gained an improper advantage in the contracting process, they
    said.
                                       * * *
    A FEMA spokeswoman said the agency can’t comment on personnel matters. The
    DHS Inspector General said it couldn’t confirm or deny the existence of any
    probe.

    Cobra’s parent company didn’t respond to requests for comment. Cobra signed
    separate contracts worth up to $900 million and $945 million to repair downed
    transmission and distribution lines with the bankrupt power monopoly known as
    Prepa, according to securities filings.

    A Prepa spokeswoman said several utility officials and consultants were
    interviewed this week by Inspector General agents.
    “It is a top priority for Prepa to assist and collaborate with investigations
    conducted by state or federal agencies,” the spokeswoman said.

    Cobra became Puerto Rico’s primary general contractor for repairing the power
    grid in late 2017, filling a void in the power restoration efforts after the departure
    of another contractor, Whitefish Energy Holdings LLC.

    Whitefish’s contract with Puerto Rico, came under intense scrutiny after FEMA
    raised concerns about how the $300 million deal was awarded and priced. Gov.
    Ricardo Rosselló canceled the Whitefish deal, and Puerto Rico increasingly came
    to rely on Cobra to turn the lights back on.

    But as Prepa’s spending on contractors skyrocketed last year, utility officials
    raised concerns initially about Cobra’s rates and why the company was doing
    so much of the power restoration work, according to people familiar with the
    matter.

    Ms. Tribble “wanted the work to get done and the power restored to Puerto Rico,”
    Ms. Moore said. “Whoever did it, did it. She just wanted it to get done.”
    Cobra has billed for more than $1.3 billion in emergency work through May 10,
    more than half of the utility’s total emergency spending since the hurricane,
    according to public records.

    Ms. Tribble served in the National Security Council and Energy Department
    during the Obama administration and was involved in the White House response
    to disasters including Hurricanes Sandy and Irene and the deadly West, Texas
    chemical plant explosion, according to her FEMA biography.

    At a February 2018 meeting of Puerto Rico’s financial oversight board, Ms.
    Tribble said it was challenging to get utility contractors to do business with Prepa




                                             42
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 43 of 62 PageID #: 43



       after the storm given its strained public finances. Whitefish and Cobra each “took
       a risk” in mobilizing to the island, she said.
(Emphasis added).

       135.    On this news, Mammoth Energy’s share price declined by $1.36 (over 11%) over

the following two trading days, from its May 24, 2019 opening price of $12.35 to close at

$10.99 on May 29, 2019.

       136.    During the trading day on June 5, 2019, the Wall Street Journal published a

follow-up article, titled “Puerto Rico Grid Contractor Caught Up in Federal Probes,” reporting

that the FBI had initiated a “related criminal inquiry” into the Cobra Contracts.

       137.    In the wake of this second article, Mammoth Energy’s stock price—which had

begun to recover—dropped again, falling $1.67 (almost 15%) on the day the article was

published, to close at $9.53 after opening at $11.20. The price plummeted an additional $3.42

(over 35%) during the following trading day, to close at $6.11 on June 6, 2019, representing a

45% total drop in the Company’s stock price.

                           DAMAGES TO MAMMOTH ENERGY

       138.    As a direct and proximate result of the Individual Defendants’ conduct, Mammoth

Energy has lost and expended, and will lose and expend, many millions of dollars.

       139.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company, its President and CEO, and its CFO, and

amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       140.    Additionally, these expenditures include, but are not limited to, handsome

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.




                                                43
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 44 of 62 PageID #: 44



        141.    As a direct and proximate result of the Individual Defendants’ conduct, Mammoth

Energy has also suffered and will continue to suffer a loss of reputation and goodwill, and a

“liar’s discount” that will plague the Company’s stock in the future due to the Company’s and

their misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        142.    Plaintiff brings this action derivatively and for the benefit of Mammoth Energy to

redress injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of

their fiduciary duties as controlling shareholders, directors and/or officers of Mammoth Energy,

waste of corporate assets, unjust enrichment, and violations of Section 14(a) of the Exchange

Act, as well as the aiding and abetting thereof.

        143.    Mammoth Energy is named solely as a nominal party in this action. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.

        144.    Plaintiff is, and has continuously been at all relevant times, a shareholder of

Mammoth Energy. Plaintiff will adequately and fairly represent the interests of Mammoth

Energy in enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        145.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        146.    A pre-suit demand on the Board of Mammoth Energy is futile and, therefore,

excused. At the time of filing of this action, the Board consists of the following seven Individual

Defendants: Amron Straehla, Heerwagen, McCarthy, Palm, Ross, and Smith (collectively, the




                                                   44
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 45 of 62 PageID #: 45



“Directors”). Plaintiff needs only to allege demand futility as to four of the seven Directors that

were on the Board at the time this action was commenced.

       147.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while two of them engaged in insider

sales based on material non-public information, netting proceeds of over $1.66 million, which

renders them unable to impartially investigate the charges and decide whether to pursue action

against themselves and the other perpetrators of the scheme.

       148.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was, inter alia, intended to make

the Company appear more profitable and attractive to investors. As a result of the foregoing, the

Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

       149.    Additional reasons that demand on Defendant Straehla is futile follow. Defendant

Straehla is the co-founder of the Company and has served as the Company’s CEO since June

2016. Thus, as the Company admits, Defendant Straehla is a non-independent director. The

Company provides Defendant Straehla with his principal occupation, and he receives handsome

compensation, including $1,832,087 during the fiscal year ended December 31, 2018. Defendant

Straehla was ultimately responsible for all of the false and misleading statements and omissions

that were made, including those contained in the foregoing earnings calls and press releases,

which he personally made statements in, and the 3Q17, 1Q18, 2Q18, 3Q18, 1Q19, and the 2017




                                               45
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 46 of 62 PageID #: 46



and 2018 10-Ks, all of which he signed and signed SOX certifications for. As the Company’s

highest officer and as a trusted Company director, he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme,

and consciously disregarded his duties to protect corporate assets. His insider sales before the

fraud was exposed, which yielded $1.5 million in proceeds, demonstrate his motive in facilitating

and participating in the fraud. Moreover, Defendant Straehla is a defendant in the Securities

Class Actions. For these reasons, too, Defendant Straehla breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       150.    Additional reasons that demand on Defendant Amron is futile follow. Defendant

Amron has served as a Company director since January 2019 and serves as the Company’s

Independent Director and as a member of the Nominating Committee and Compensation

Committee. As a trusted Company director, he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme,

and consciously disregarded his duties to protect corporate assets. Furthermore, Defendant

Amron signed, and thus personally made the false and misleading statements, in the 2018 10-K.

Defendant McCarthy is also a Partner at Wexford, the Company’s main controlling shareholder

and party to numerous agreements with Mammoth Energy. Wexford, through its entity,

participated in and benefitted from the Underwritten Secondary Offering. Defendant Amron is

beholden to Wexford, which provides Amron with his principal occupation. Because Wexford is

implicated in this suit, he is unlikely to take action against Wexford, or the other Individual




                                               46
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 47 of 62 PageID #: 47



Defendants who have long-standing associations with Wexford, such as Defendant McCarthy.

For these reasons, too, Defendant Amron breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile

and, therefore, excused.

       151.    Additional reasons that demand on Defendant Heerwagen is futile follow.

Defendant Heerwagen has served as a Company director since January 2017, when he was

nominated by Gulfport pursuant to its IPO investors’ rights agreement with the Company.

Defendant Heerwagen is beholden to Gulfport, which provides Heerwagen with his principal

occupation. Because Gulfport is implicated in this suit, he is unlikely to take action against

Gulfport, or the other Individual Defendants who have long-standing associations with Gulfport,

such as its former CEO, Defendant Palm. Gulfport participated in and benefitted from the

Underwritten Secondary Offering. Defendant Heerwagen receives handsome compensation,

including $233,576 during the fiscal year ended December 31, 2018. Defendant Heerwagen also

received a total of $1,290,288 in compensation from Gulfport for the fiscal year 2018. As a

Company director he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his

duties to protect corporate assets. Furthermore, Defendant Heerwagen signed, and thus

personally made the false and misleading statements in, the 2017 and 2018 10-Ks. For these

reasons, too, Defendant Heerwagen breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.




                                              47
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 48 of 62 PageID #: 48



       152.    Additional reasons that demand on Defendant McCarthy is futile follow.

Defendant McCarthy has served as the Company’s Chairman since June 2016. He also serves as

Chair of the Compensation Committee. Defendant McCarthy is also a Partner at Wexford, the

Company’s main controlling shareholder and party to numerous agreements with Mammoth

Energy. Wexford, through its entity, participated in and benefitted from the Underwritten

Secondary Offering. Defendant McCarthy is beholden to Wexford, which provides McCarthy

with his principal occupation. Because Wexford is implicated in this suit, he is unlikely to take

action against Wexford or the other Individual Defendants who have long-standing associations

with Wexford, such as Defendant Amron. Defendant McCarthy receives handsome

compensation, including $238,576 during the fiscal year ended December 31, 2018. As

Chairman of the Board and a trusted Company director, he conducted little, if any, oversight of

the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme,

and consciously disregarded his duties to protect corporate assets. Furthermore, Defendant

McCarthy signed, and thus personally made the false and misleading statements in, the 2017 and

2018 10-Ks. For these reasons, too, Defendant McCarthy breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       153.    Additional reasons that demand on Defendant Palm is futile follow. Defendant

Palm has served as a Company director since June 2017 and serves as a member of the Audit

Committee, the Compensation Committee, and the Nominating Committee. Defendant Palm

receives handsome compensation, including $280,357 during the fiscal year ended December 31,

2018. As a Company director and member of all three Board committees, he conducted little, if




                                               48
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 49 of 62 PageID #: 49



any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Defendant Palm signed, and thus personally made the false and misleading statements, in the

2017 and 2018 10-Ks. Defendant Palm has a history with Gulfport, also named as a defendant

herein, having served as Gulfport’s CEO and as a member of the board from 2005 until 2014.

For these reasons, too, Defendant Palm breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile

and, therefore, excused.

       154.    Additional reasons that demand on Defendant Ross is futile follow. Defendant

Ross has served as a Company director since November 2016 and serves as Chair of the

Nominating Committee and as a member of the Audit Committee. Defendant Ross receives

handsome compensation, including $238,576 during the fiscal year ended December 31, 2018.

As a trusted Company director, he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Ross signed, and thus

personally made the false and misleading statements, in the 2017 and 2018 10-Ks. For these

reasons, too, Defendant Ross breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       155.    Additional reasons that demand on Defendant Smith is futile follow. Defendant

Smith has served as a Company director since October 2016 and serves as Chair of the Audit




                                               49
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 50 of 62 PageID #: 50



Committee and as a member of the Compensation Committee. Defendant Smith receives

handsome compensation, including $253,576 during the fiscal year ended December 31, 2018.

As Chair of the Audit Committee and a trusted Company director, he conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarding his duties to monitor such controls over reporting and engagement in

the scheme, and consciously disregarded his duties to protect corporate assets. Defendant Smith

signed, and thus personally made the false and misleading statements, in the 2017 and 2018 10-

Ks. His insider sale before the fraud was exposed, which yielded $149,100 in proceeds,

demonstrates his motive in facilitating and participating in the fraud. For these reasons, too,

Defendant Smith breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       156.    Additional reasons that demand on the Board is futile follow.

       157.    As described above, two of the Directors directly engaged in insider trading, in

violation of federal law. Defendants Straehla and Smith collectively received proceeds of over

$1.66 million as a result of insider transactions executed during the period when the Company’s

stock price was artificially inflated due to the false and misleading statements alleged herein.

Therefore, demand in this case is futile as to them, and thus excused.

       158.    Demand in this case is excused because the Directors, all of whom are named as

defendants in this action, control the Company and are beholden to each other. The Directors

have longstanding business and personal relationships with each other and the other Individual

Defendants that preclude them from acting independently and in the best interests of the

Company and its shareholders. All of the Individual Defendants except for Ross and Smith have




                                               50
    Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 51 of 62 PageID #: 51



ties to the Selling Controlling Shareholders: Gulfport and/or Wexford. These relationships are as

follows:

                (a)     Charles E. Davidson, who is the founder, Chairman, and CIO of Wexford,

was a controlling shareholder of Gulfport until 2011, and Gulfport still conducts much of its

business with companies that are controlled by Wexford. Therefore, current Gulfport employee

Defendant Heerwagen is unlikely to take action against Defendants McCarthy or Amron.

                (b)     Defendant McCarthy has been a Wexford Partner since 2008. Defendant

Amron has been at Wexford in some capacity since 1994.

                (c)     Defendants Palm and Heerwagen overlapped at Gulfport in senior

management roles from 2005 until Palm’s retirement from his tenure as Gulfport’s CEO and

director in 2014. Defendant Heerwagen remains with Gulfport as a Senior Vice President, and he

is Gulfport’s chosen nominee to the Mammoth Energy Board.

                (d)     Defendant Straehla was the CEO of Diamondback Energy Services, Inc.

(“Diamondback”) from 2006 to 2008, when that company was still private. According to

Gulfport’s contemporary SEC filings,8 Wexford indirectly controlled Diamondback, and

Diamondback later disclosed that at the time it derived much of its business and revenue from

agreements with Wexford-controlled entities such as Gulfport (which is no longer controlled by

Wexford) and Windsor Energy Group LLC. Diamondback’s 2011 IPO was later equity-

sponsored by Wexford.

                (e)     Defendant Amron, as Wexford’s General Counsel, is likely reluctant to

take action against fellow Wexford Partner Defendant McCarthy.




8
    Gulfport Energy Corp., Definitive Proxy Statement (Schedule 14A) (Apr. 30, 2007).


                                               51
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 52 of 62 PageID #: 52



       159.    Five of the seven members of the Board at the time of this filing have aligned

business interests through their varied associations with Wexford-controlled or affiliated

companies. Aside from their intertwined backgrounds, all of the Directors owe their livelihoods

and/or current position to Wexford or Gulfport (who own 49% and 21.9% of the Company’s

stock, respectively), and are therefore unlikely to take action against Defendant McCarthy, a

Wexford Partner, or Heerwagen, a Senior Vice President at Gulfport who was specifically

selected for Board membership by Gulfport. These conflicts of interest precluded the Directors

from adequately monitoring the Company’s operations and internal controls and calling into

question the Individual Defendants’ and Selling Controlling Shareholders’ conduct. Thus, any

demand on the Directors would be futile.

       160.    In violation of the Code of Conduct, the Directors conducted little, if any,

oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public, and facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, and violations of the Exchange Act. In

violation of the Code of Conduct, the Directors failed to comply with the law. Thus, the

Directors face a substantial likelihood of liability and demand is futile as to them.

       161.    Mammoth Energy has been and will continue to be exposed to significant losses

due to the wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Mammoth Energy any part of the damages Mammoth Energy suffered and will continue to suffer

thereby. Thus, any demand upon the Directors would be futile.




                                                 52
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 53 of 62 PageID #: 53



       162.    The Individual Defendants’ conduct described herein and summarized above

could not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       163.    The acts complained of herein constitute violations of fiduciary duties owed by

Mammoth Energy officers and directors, and these acts are incapable of ratification.

       164.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds,

i.e., monies belonging to the stockholders of Mammoth Energy. If there is a directors’ and

officers’ liability insurance policy covering the Directors, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Directors, known

as, inter alia, the “insured-versus-insured exclusion.” As a result, if the Directors were to sue

themselves or certain of the officers of Mammoth Energy, there would be no directors’ and

officers’ insurance protection. Accordingly, the Directors cannot be expected to bring such a suit.

On the other hand, if the suit is brought derivatively, as this action is brought, such insurance

coverage, if such an insurance policy exists, will provide a basis for the Company to effectuate a

recovery. Thus, demand on the Directors is futile and, therefore, excused.




                                               53
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 54 of 62 PageID #: 54



          165.   If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Mammoth Energy to sue the Individual Defendants named herein, since, if they did, they

would face a large uninsured individual liability. Accordingly, demand is futile in that event, as

well.

          166.   Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least four of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.


                                            FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          167.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          168.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          169.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any




                                                   54
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 55 of 62 PageID #: 55



proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       170.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       171.    Under the direction and watch of the Directors, the 2017 and 2018 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the Company’s

subsidiary, Cobra, had obtained the two Cobra Contracts worth over $1.8 billion through

improper means; (2) specifically, Cobra had been unfairly steered into its contracts with PREPA,

rather than securing them through an impartial RFP procedure; and (3) the Company failed to

maintain internal controls.

       172.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements including equity awards designed to _ while failing to disclose that the

Company’s share price was being artificially inflated by the false and misleading statements

made by the Individual Defendants as alleged herein, and therefore any compensation based on

the Company’s financial performance was artificially inflated.

       173.    The Proxy Statements also made references to the Code of Conduct. The Code of

Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations, make accurate and non-misleading public disclosures, and not engage in insider

trading. By engaging issuing false and misleading statements to the investing public and insider




                                                 55
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 56 of 62 PageID #: 56



trading, the Individual Defendants violated the Code of Conduct. The Proxy Statements failed to

disclose these violations and also failed to disclose that the Code of Conduct’s terms were being

violated.

        174.   In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder

determination in the Proxy Statements, including, but not limited to, election of directors,

ratification of an independent auditor, and the approval of executive compensation.

        175.   The false and misleading elements of the Proxy Statements led to the re-election

of Defendants Heerwagen, McCarthy, Palm, Ross, Smith, and Straehla, which allowed them to

continue breaching their fiduciary duties to Mammoth Energy.

        176.   The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

        177.   Plaintiff on behalf of Mammoth Energy has no adequate remedy at law.

                                        SECOND CLAIM

                Against Individual Defendants for Breach of Fiduciary Duties

        178.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

        179.   Each Individual Defendant owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of Mammoth Energy’s business

and affairs.




                                                 56
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 57 of 62 PageID #: 57



       180.    Each of the Individual Defendants violated and breached his or her fiduciary

duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       181.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of Mammoth Energy.

       182.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls. In

further breach of their fiduciary duties owed to Mammoth Energy, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the Company’s

subsidiary, Cobra, had obtained the two Cobra Contracts worth over $1.8 billion through

improper means; (2) specifically, Cobra had been unfairly steered into its contracts with PREPA,

rather than securing them through an impartial RFP procedure; and (3) the Company failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       183.    The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company

for breaching their fiduciary duties.

       184.    In breach of their fiduciary duties, ten of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein.




                                                57
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 58 of 62 PageID #: 58



       185.    The Individual Defendants had actual or constructive knowledge that the

Company issued materially false and misleading statements, and they failed to correct the

Company’s public statements. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless

disregard for the truth, in that they failed to ascertain and to disclose such facts, even though

such facts were available to them. Such material misrepresentations and omissions were

committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities and disguising insider sales.

       186.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       187.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       188.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Mammoth Energy has sustained and continues to sustain significant




                                               58
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 59 of 62 PageID #: 59



damages. As a result of the misconduct alleged herein, the Individual Defendants are liable to the

Company.

       189.    Plaintiff on behalf of Mammoth Energy has no adequate remedy at law.

                                         THIRD CLAIM

                    Against Individual Defendants for Unjust Enrichment

       190.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       191.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Mammoth Energy.

       192.    The Individual Defendants either benefitted financially from the improper

conduct and their making lucrative insider sales or received unjustly lucrative bonuses tied to the

false and misleading statements, or received bonuses, stock options, or similar compensation

from Mammoth Energy that was tied to the performance or artificially inflated valuation of

Mammoth Energy, or received compensation that was unjust in light of the Individual

Defendants’ bad faith conduct.

       193.    Plaintiff, as a shareholder and a representative of Mammoth Energy, seeks

restitution from the Individual Defendants and seeks an order from this Court disgorging all

profits—including from insider sales, benefits, and other compensation, including any

performance-based or valuation-based compensation—obtained by the Individual Defendants

due to their wrongful conduct and breach of their fiduciary duties.

       194.    Plaintiff on behalf of Mammoth Energy has no adequate remedy at law.




                                                 59
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 60 of 62 PageID #: 60




                                        FOURTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       195.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       196.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       197.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       198.    Plaintiff on behalf of Mammoth Energy has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       199.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor

against the Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Mammoth

Energy, and that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants and the Selling Controlling

Shareholders have breached and/or aided and abetted the breach of their fiduciary duties to

Mammoth Energy;

               (c)     Determining and awarding to Mammoth Energy the damages sustained by

it as a result of the violations set forth above from each of the Individual Defendants and the

Selling Controlling Shareholders, jointly and severally, together with pre-judgment and post-

judgment interest thereon;



                                                 60
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 61 of 62 PageID #: 61



               (d)      Directing Mammoth Energy and the Individual Defendants to take all

necessary actions to reform and improve its corporate governance and internal procedures to

comply with applicable laws and to protect Mammoth Energy and its shareholders from a repeat

of the damaging events described herein, including, but not limited to, putting forward for

shareholder vote the following resolutions for amendments to the Company’s Bylaws or Articles

of Incorporation and the following actions as may be necessary to ensure proper corporate

governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of Mammoth Energy to nominate at

            least four candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding Mammoth Energy restitution from the Individual Defendants,

and each of them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.

                                  JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.




                                                61
 Case 1:19-cv-01682-RGA Document 1 Filed 09/10/19 Page 62 of 62 PageID #: 62



Dated: September 10, 2019              Respectfully submitted,

                                       FARNAN LLP
Of Counsel:
                                       /s/ Michael J. Farnan
Timothy Brown                          Brian E. Farnan, Bar No. 4089
THE BROWN LAW FIRM, P.C.               Michael J. Farnan, Bar No. 5165
240 Townsend Square                    919 N. Market Street, 12th Floor
Oyster Bay, NY 11771                   Wilmington, DE 19801
Telephone: (516) 922-5427              Telephone: (302) 777-0300
Facsimile: (516) 344-6204              Facsimile: (302) 777-0301
Email: tbrown@thebrownlawfirm.net      Email: bfarnan@farnanlaw.com
                                       Email: mfarnan@farnanlaw.com

                                      Attorneys for the Plaintiff




                                     62
